UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 10-Q (Mark One) S QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934For the quarterly period ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934FOR THE TRANSITION PERIOD FROM TO Commission file number: 33-92990; 333-158136 TIAA REAL ESTATE ACCOUNT (Exact name of registrant as specified in its charter) NEW YORK(State or other jurisdiction ofincorporation or organization) NOT APPLICABLE(I.R.S. Employer Identification No.) C/O TEACHERS INSURANCE ANDANNUITY ASSOCIATION OF AMERICA, NEW YORK 10017-3206(Address of principal executive offices, including zip code) Registrants telephone number, including area code: (212) 490-9000 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES S NO £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES £ NO £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Smaller Reporting Company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES £ NO S PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. INDEX TO UNAUDITED FINANCIAL STATEMENTSTIAA REAL ESTATE ACCOUNTJUNE 30, 2009 Page Statements of Assets and Liabilities 3 Statements of Operations 4 Statements of Changes in Net Assets 5 Statements of Cash Flow 6 Notes to the Financial Statements 7 Statement of Investments 22 2 TIAA REAL ESTATE ACCOUNTSTATEMENTS OF ASSETS AND LIABILITIES(In thousands, except per accumulation unit amounts) June 30,2009 December 31,2008 (Unaudited) ASSETS Investments, at value: Real estate properties(cost: $10,007,894 and $10,031,744) $ 8,779,353 $ 10,305,040 Real estate joint ventures and limited partnerships(cost: $2,350,351 and $2,329,850) 1,762,729 2,463,196 Marketable securities: Other(cost: $490,067 and $511,703) 490,095 511,711 Mortgage loan receivable(cost: $75,000 and $75,000) 68,279 71,767 Total investments(cost: $12,923,312 and $12,948,297) 11,100,456 13,351,714 Cash and cash equivalents 18,270 22,127 Due from investment advisor 1,716  Other 184,258 203,113 TOTAL ASSETS 11,304,700 13,576,954 LIABILITIES Mortgage loans payableNote 7(principal outstanding: $1,936,540 and $1,910,121) 1,843,707 1,830,040 Payable for securities transactions 23 108 Due to investment advisor  9,892 Accrued real estate property level expenses 133,727 203,874 Security deposits held 24,794 24,116 TOTAL LIABILITIES 2,002,251 2,068,030 NET ASSETS Accumulation Fund 9,000,544 11,106,246 Annuity Fund 301,905 402,678 TOTAL NET ASSETS $ 9,302,449 $ 11,508,924 NUMBER OF ACCUMULATION UNITS OUTSTANDING
